Citation Nr: 1543746	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-27 746 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability, to include as secondary to a service-connected bilateral knee disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected bilateral knee disability.

3.  Entitlement to a rating in excess of 60 percent for status post left total knee replacement with history of anterior ligament reconstruction.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) from January 2008 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the January 2008 decision, the RO denied entitlement to service connection for left shoulder arthritis.  In the August 2014 decision, the RO denied the Veteran's petition to reopen a claim of service connection for a right shoulder disorder status post surgery as new and material evidence had not been submitted and denied entitlement to a rating in excess of 60 percent for status post left total knee replacement with history of anterior ligament reconstruction.

In March 2013, the Board remanded the left shoulder issue in order to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a February 2014 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In October 2014, the Board remanded the left shoulder issue for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the present case, the Veteran contends that he has a current left shoulder disability which is related to his service-connected knee disabilities.  Specifically, he claims that his knee disabilities have resulted in falls and that these falls have contributed to his current left shoulder disability.  In the alternative, he claims that he experienced neck symptoms in service and that these symptoms were an early manifestation of his current left shoulder disability.

A VA examination was conducted in April 2015 and the Veteran was diagnosed as having a left rotator cuff tear and osteoarthritis of the glenohumeral and acromioclavicular joint of the left shoulder.  The physician who conducted the examination opined that the Veteran's left shoulder disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that there was no evidence of any left shoulder complaints, injuries, or treatments in service.  The Veteran had reported that his left shoulder pain had its onset in 2003 (approximately 25 years after his discharge from service) and this roughly corresponds to the first mention of bilateral shoulder pain in his treatment records in November 2005.  There was no evidence to support any diagnosis of a left shoulder disability prior to 2005.  With regard to the Veteran's contention that neck pain in service masked an underlying left shoulder disability, he was not service-connected for any neck disability and there was no evidence of any neck disability during service.  He was being treated for cervico-occipital neuralgia, but this disability was not service-connected.  Even if the Veteran did have neck pain in service (and there was no support for this), one would certainly expect that if it were masking shoulder pain, it would not take some 25 years to manifest itself as a real pathology.

The examiner also opined that the current left shoulder disability was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of the Veteran's service-connected bilateral knee disability.  The examiner explained that there was no evidence to support the contention that the Veteran's knee disabilities were in any way related to his left shoulder disability, which did not manifest until 2005.  He claimed to have suffered several falls which resulted in shoulder injuries (especially the left).  However, such injuries were never significant enough for him to seek medical attention for an acute shoulder complaint.  There was no mention in any of the medical records to support the contention that there were repeated falls of sufficient severity to cause eventual shoulder injury.

The April 2015 opinion as to whether the Veteran's left shoulder disability was related to his service-connected knee disabilities is insufficient because it only addresses whether the left shoulder disability was caused by the service-connected knee disabilities.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2015).

The opinion as to whether the current left shoulder disability was directly related to service is also insufficient because it is, at least in part, based upon an inaccurate history.  Although the examiner reasoned that there was no evidence of any neck pain in the Veteran's service treatment records, service treatment records dated in December 1976 and December 1977 include reports of aching in the back of the neck and neck stiffness.  Moreover, the examiner indicated that the earliest evidence of shoulder pain was not until November 2005.  However, VA treatment records dated in August 2002 include reports of left shoulder pain.  Hence, the April 2015 opinion is based on an inaccurate history and is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; Boggs v. West, 11 Vet. App. 334, 345   (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 
Thus, a remand is necessary to obtain new opinions as to the etiology of the Veteran's current left shoulder disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Also, updated VA treatment records should be secured upon remand.

With respect to the issues of whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability and entitlement to an increased rating for status post left total knee replacement with history of anterior ligament reconstruction, the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference on his December 2014 substantive appeal (VA Form 9).  He has a right to a hearing, but one has not yet been scheduled for these issues.  See 38 C.F.R. § 20.700(a), (e) (2015).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by way of videoconference regarding the issues of whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability and entitlement to an increased rating for status post left total knee replacement with history of anterior ligament reconstruction.

2.  Obtain and associate with the file all records of the Veteran's treatment from the VA Salt Lake City Health Care System dated from November 2014 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the April 2015 VA shoulder examination to review all relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current left shoulder disability.

For any current left shoulder disability identified (i.e., any left shoulder disability diagnosed since June 2005), the opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current left shoulder disability had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's neck symptoms in service (see the December 1976 and December 1977 records of treatment for neck pain and stiffness), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current left shoulder disability was caused by the Veteran's service-connected right and/or left knee disabilities (to the extent that the knee disabilities have reportedly resulted in falls that have injured his shoulder)?

 (c)  Is it at least as likely as not (50 percent probability or more) that the current left shoulder disability was aggravated by the Veteran's service-connected right and/or left knee disabilities (to the extent that the knee disabilities have reportedly resulted in falls that have injured his shoulder)?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on any left shoulder disabilities diagnosed since June 2005, the Veteran's treatment for neck pain and stiffness in service in December 1976 and December 1977 and his contention that such symptoms were early manifestations of his current left shoulder disability, and his contention that his service-connected knee disabilities have resulted in falls and that these falls have contributed to his current left shoulder disability.

The absence of evidence of treatment for left shoulder problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion. 

The opinion provider must provide reasons for each opinion given.

If the April 2015 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinions.

4.  If the claim of service connection for a left shoulder disability remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

